EXHIBIT JOINT FILING AGREEMENT In accordance with Rule 13d-1(k)(1) promulgated under the Securities Exchange Act of 1934, the undersigned agree to the joint filing of a Statement on Schedule 13G (including any and all amendments thereto) with respect to the Common Stock, $0.01 par value, of Cobalt International Energy, Inc and further agree to the filing of this agreement as an Exhibit thereto.In addition, each party to this Agreement expressly authorizes each other party to this Agreement to file on its behalf any and all amendments to such Statement on Schedule 13G. Dated: February 16, 2010 C/R ENERGY GP III, LLC By: /s/Pierre F. Lapeyre, Jr. Name: Pierre F. Lapeyre, Jr. Title: Managing Director CARLYLE/RIVERSTONE ENERGY PARTNERS III, L.P. By: C/R ENERGY GP III, LLC,its General Partner By: /s/Daniel A. D'Aniello Name: Daniel A. D'Aniello Title: Managing Director CARLYLE/RIVERSTONE GLOBAL ENERGY AND POWER FUND III, L.P. By: CARLYLE/RIVERSTONE ENERGY PARTNERS III, L.P., its General Partner By: C/R ENERGY GP III, LLC, its General Partner By: /s/Daniel A. D'Aniello Name: Daniel A. D'Aniello Title: Managing Director C/R ENERGY III COBALT PARTNERSHIP, L.P. By: CARLYLE/RIVERSTONE ENERGY PARTNERS III, L.P., its General Partner By: C/R ENERGY GP III, LLC, its General Partner By: /s/Daniel A. D'Aniello Name: Daniel A. D'Aniello Title: Managing Director CARLYLE ENERGY COINVESTMENT III, L.P. By: CARLYLE ENERGY COINVESTMENT III GP, L.L.C., its General Partner By: TCG HOLDINGS, L.L.C., its General Partner By: /s/Daniel A. D'Aniello Name: Daniel A. D'Aniello Title: Managing Director C/R ENERGY GP II, LLC By: /s/Pierre F. Lapeyre, Jr. Name: Pierre F. Lapeyre, Jr. Title: Managing Director CARLYLE/RIVERSTONE ENERGY PARTNERS II, L.P. By: C/R Energy GP II, LLC, its General Partner By: /s/Pierre F. Lapeyre, Jr. Name: Pierre F. Lapeyre, Jr. Title: Managing Director C/R COBALT INVESTMENT PARTNERSHIP, L.P. By: CARLYLE/RIVERSTONE ENERGY PARTNERS II, L.P., its General Partner By: C/R Energy GP II, LLC, its General Partner By: /s/Pierre F. Lapeyre, Jr. Name: Pierre F. Lapeyre, Jr. Title: Managing Director C/R ENERGY COINVESTMENT II, L.P. By: CARLYLE/RIVERSTONE ENERGY PARTNERS II, L.P., its General Partner By: C/R Energy GP II, LLC, its General Partner By: /s/Pierre F. Lapeyre, Jr. Name: Pierre F. Lapeyre, Jr. Title: Managing Director RIVERSTONE ENERGY COINVESTMENT III, L.P. By: RIVERSTONE COINVESTMENT GP LLC, its General Partner By: Riverstone Holdings LLC, its Managing Member By: /s/Pierre F. Lapeyre, Jr. Name: Pierre F. Lapeyre, Jr. Title: Managing Director
